USCA1 Opinion

	




          December 22, 1995                            United States Court of Appeals                                For the First Circuit                                 ____________________        No. 95-1463                               KATHY ST. HILAIRE, ETC.                                Plaintiff, Appellant,                                          v.                               CITY OF LACONIA, ET AL.                                Defendants, Appellees.                                 ____________________                                     ERRATA SHEET                                     ERRATA SHEET            The opinion of this Court  issued on December 1,  1995, is amended        as follows:            On  page  22,  the  first  paragraph  should  be  deleted  and the        following paragraph inserted in its place:            Summary judgment  in  favor of  the  municipalities,  the City  of        Laconia, the Town  of Belmont and the  County of Belknap,  is affirmed        because there is no  evidence, even had plaintiff shown  a deprivation        of St. Hilaire's  constitutional rights, that  it was  as a result  of        official  action  taken  pursuant  to  a  "custom  or  usage"  of  the        municipality.  See Monell v. New York City Dep't. of Social Servs. 436                       ___ ______    _____________________________________        U.S. 658,  691 (1978).  Other  than this single incident,  there is no        evidence even proffered to  show such a municipal "custom  and usage."        Evidence of a single  incident is usually insufficient to  establish a        "custom or usage."  Mahan v. Plymouth County  House of Corrections, 64                            _____    _____________________________________        F.3d 14, 16-17 (1st Cir. 1995).                            United States Court of Appeals                                For the First Circuit                                 ____________________        No. 95-1463                               KATHY ST. HILAIRE, ETC.                                Plaintiff, Appellant,                                          v.                               CITY OF LACONIA, ET AL.                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                     [Hon. Paul J. Barbadoro, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                 Lynch, Circuit Judge,                                        _____________                     Aldrich and Campbell, Senior Circuit Judges.                                           _____________________                                 ____________________            David H.  Bownes,  with whom  A.  G.  O'Neil, Jr.  and  Normandin,            ________________              ___________________       __________        Cheney & O'Neil were on brief, for appellant.        _______________            Wayne C. Beyer, with whom  Wayne C. Beyer and Associates, P.C. was            ______________             ___________________________________        on  brief, for  appellees City of  Laconia, Town of  Belmont, David A.        Gunter, David Nielsen, and Brian Loanes.            Donald  J.  Perrault,  with  whom  Christine  Desmarais-Gordon and            ____________________               ___________________________        Wadleigh,  Starr, Peters, Dunn &  Chiesa were on  brief, for appellees        ________________________________________        County of Belknap, Robert Dupuis, Jr., and Daniel Collis.                                 ____________________                                   December 1, 1995                                 ____________________                      LYNCH, Circuit Judge.   A tragic sequence of events                      LYNCH, Circuit Judge.                             _____________            leaving Philip  St. Hilaire  dead from wounds  from a  police            bullet  and  leaving  law  enforcement  officers  and   their            municipal employers sued by his widow brings this case before            us.  The district court  entered summary judgment against the            widow's  action under  42  U.S.C.    1983,  finding that  the            officers  were protected  by  qualified immunity.   Mrs.  St.            Hilaire  appeals,  saying  there  are   genuine  disputes  of            material  fact  and  that  the  officers   abrogated  clearly            established constitutional rights.   We hold that while there            are  disputes of fact, those  disputes are not  material.  We            affirm  because the  defendants  are  entitled  to  qualified            immunity in that they did not violate any constitutional  law            that  was clearly established at the time of the shooting and            they could reasonably have  believed their search warrant was            supported by probable cause.                                        FACTS                      Armed  with some evidence (the sufficiency of which            plaintiff challenges),  Deputy Robert  Dupuis of the  Belknap            County Sheriff's Office applied for a search warrant from the            local  district court to search both the person of Philip St.            Hilaire  and his  place of  business, Laconia  Auto Wrecking.            Based  on  information  from  a  confidential informant,  the            police believed  St. Hilaire  was selling cocaine  at Laconia            Auto Wrecking and  that he had just travelled to  New York to                                         -2-                                          2            "score" a load of cocaine.  The warrant issued and the police            planned their operation to execute the search warrant.                      It  was  a  joint  operation  between  the  Belknap            Sheriff's Office, the Belknap  Police and the Laconia Police.            The participants -- defendants  Deputy Dupuis, Deputy  Daniel            Collis, Sgt. David Nielsen,  Sgt. Brian Loanes, and Detective            David Gunter --  met in the early evening  of April 27, 1990.            The police  believed  St. Hilaire  to be  armed and  possibly            dangerous.  They knew that St. Hilaire carried a .357 caliber            revolver or a .25 caliber semi-automatic pistol, or both, and            that he had a shotgun  and a crossbow on the premises.   They            also  had  information  that  St. Hilaire  had,  a  few  days            earlier, pointed  a gun  at  the head  of  a person  who  had            stooped  to pick  up St.  Hilaire's dropped  money bag.   The            police had  also received complaints some  time earlier about            the sounds of shooting from the auto yard.                      The  police  were  concerned  about  the reflective            glass  on the front of  Laconia Auto Wrecking,  which made it            difficult  for people outside to  see in but  easy for people            inside to see  out.  They felt  it would be  a danger to  the            police to approach the front of the building abruptly.                      They  decided  that  Deputy  Dupuis  and  Sergeants            Nielsen   and  Loanes  would   execute  the  search  warrant.            Detective Gunter,  stationed across  the street to  help with            surveillance,  would then  come in  with his  drug  dog, Lux.                                         -3-                                          3            Deputy Sheriff  Collis was also stationed  across the street,            monitoring the auto yard, in radio communication with Dupuis.            Sergeant Nielsen was in uniform; the remaining four defendant            officers  were in plain clothes.   The search  team waited at            the rear of the  building.  Patrolmen in two  marked cruisers            were stationed on the road on either side of the business.                         The  plan was as follows.   The team,  led by Sgt.            Nielsen would enter the building and then  search St. Hilaire            and the building.   If the building was closed,  the officers            would  find a way to  enter or would  wait for St. Hilaire to            emerge  and then reach him outside.  They planned to identify            themselves  as  law  enforcement  officers  and  state  their            purpose.   Sergeant  Nielsen was  to lead  because he  was in            uniform  and St. Hilaire knew him from prior encounters.  The            officers thought  this would be  the safest  way to  proceed.            Detective  Gunter testified  that, in  execution of  a search            warrant,  the  best  policy  is  to  make  sure  the  subject            understands that he is dealing with a police officer.                        Things  did  not  go  according  to  plan.    After            watching  someone else unsuccessfully trying to get in to the            building,  Collis concluded  that the  front door  was likely            locked  and radioed  so to  Dupuis.   Dupuis decided  on more            manpower and  called Detective Gunter  over to join  the team            waiting behind  the building.   Collis then  saw St.  Hilaire            leave the building with his dog, lock up, and walk toward his                                         -4-                                          4            car in the parking  lot.  Collis radioed this  information to            Dupuis.                        The   team,   waiting   behind  the   auto-wrecking            building, decided  to move  in.   Detective  Gunter, who  was            closest  to the  parking  lot, ran  in  front, ahead  of  the            others.   The police rounded  the corner of  the building and            travelled the  roughly 125  feet to the  car in  a period  of            seconds, hoping to reach  St. Hilaire before he got  into his            car.  It was not to be.  St.  Hilaire had already put his dog            in  the back seat, gotten  into the driver's  seat of his car            and  turned on the engine.  Detective Gunter, who was dressed            in jeans and a t-shirt, ran up to the car.                      St. Hilaire, at  that moment, looked  up and saw  a            stranger dressed  in jeans and  a t-shirt, approach  his open            car passenger window, pointing  a .357 magnum revolver toward            him.   St. Hilaire's eyes  widened.  St.  Hilaire reached for            his  own  gun,  or  so  it  appeared   to  Detective  Gunter.            Detective Gunter fired a  bullet, hitting St. Hilaire in  the            neck.     The  bullet  lodged  in   St.  Hilaire's  vertebra,            paralyzing him from the neck down.                        Sergeant Nielsen, in uniform, reached the car next.            He saw  that St. Hilaire's right hand was on  top of a gun on            the car seat.  Sergeant Nielsen told St. Hilaire to let go of            the gun.   St.  Hilaire replied  that he could  not, that  he            could not move.  The police removed the gun.                                           -5-                                          5                      St. Hilaire  said to  Sgt. Nielsen, "I  didn't know            you guys were the cops.  Why didn't he identify himself?  Why            didn't  he  say he  was  a  cop?"    Later, at  the  hospital            emergency room,  St. Hilaire  repeatedly told his  nurse, "He            didn't  identify  himself."     St.  Hilaire  made  the  same            statements to his wife.                      The police testified, at  deposition, that they did            identify themselves.  Detective Gunter testified that when he            was  halfway to the car  he yelled, "Phil,  police, Phil" and            then, at the side of the  car, he yelled "Hold it."   He also            testified,  "I'm   sure  I  yelled  'police,'   but  I  don't            remember."   Sergeant  Nielsen said  that he  heard Detective            Gunter  say, "Hold  it Phil,  police.   Hold it,  police," as            Detective Gunter  was about  a foot  away from  the passenger            side of  the car.    Deputy Dupuis  said he  was just  behind            Detective  Gunter  and  heard  Detective  Gunter yell  "Phil,            police."  Deputy Dupuis  said he also yelled, "Police"  as he            rounded  the building, some 58  feet from the  car.  Sergeant            Loanes  said he  heard  someone say  something like  "Police,            freeze."  Two  other officers, who had been  stationed across            the  street, heard  someone  yell, "Police."    One of  them,            Collis,  heard "Police" within two seconds of the gunshot.  A            passing motorist heard "Freeze," just before seeing the flash            of a gun.  Detective Gunter also said he had his police badge            held  in his  extended left  hand as  he approached  the car.                                         -6-                                          6            Dupuis  saw  the  badge   in  Detective  Gunter's  left  hand            immediately after the shooting.                      Some currency and a bag containing three-fourths of            an ounce of cocaine, worth about $2,200, were recovered  from            St. Hilaire's jacket.   St. Hilaire died in October 1991 as a            result  of complications  from  his injuries.   He  was forty            years old.                                     LEGAL CLAIMS                      Kathy St. Hilaire brought suit individually  and as            executrix of the estate under 42 U.S.C.   1983 asserting that            defendants  had  violated the  Fourth  Amendment.   She  also            brought pendent state law claims for negligence and negligent            and   intentional   infliction    of   emotional    distress.            Plaintiff's Fourth  Amendment theories  were that  the search            warrant  was obtained  without  probable cause  and that  the            defendants "used  unreasonable  force in  executing a  search            warrant upon  her  husband in  that they  failed to  identify            themselves as  police officers and then shot her husband when            he failed to yield."                      The  district court entered  summary judgment based            on qualified  immunity.  That  decision is reviewed  de novo.                                                                 _______            Hegarty v.  Somerset County,  53  F.3d 1367,  1372 (1st  Cir.            _______     _______________            1995)(citing Jirau-Bernal v.  Agrait, 37 F.3d 1,  3 (1st Cir.                         ____________     ______            1994)), petition  for cert. filed  (U.S. Oct. 17,  1995) (No.                    ________  ___ _____ _____                                         -7-                                          7            95-629).   All facts are reviewed in the light most favorable            to the party opposing summary judgment.  Id.                                                     ___                      The ultimate question  of qualified immunity should            ordinarily be decided by  the court.1  Hunter v.  Bryant, 502                                                   ______     ______            U.S.  224, 228  (1991).   In determining  whether there  is a            qualified immunity defense "the  court should ask whether the            agents   acted   reasonably   under  settled   law   in   the            circumstances."  Id.  This court has identified two prongs to                             ___                                            ____________________            1.  While  this court  has not  had the  occasion to  explore            fully  the allocation  of  functions between  judge and  jury            where facts relevant to the immunity defense are  in dispute,            we have said that  "we doubt the Supreme Court  intended this            dispute to be resolved  from the bench by  fiat."  Prokey  v.                                                               ______            Watkins,  942  F.2d 67,  72 (1st  Cir.  1991).   The ultimate            _______            question of whether a reasonable police officer, on the basis            of information known to him, could have believed his  actions            were in accord with  constitutional rights is "a question  of            law, subject to resolution by the  judge not the jury."   Id.                                                                      __            at 73.   But  if there  is a  factual dispute,  "that factual            dispute must be resolved by a fact finder."  Id.  The precise                                                         __            question of  whether the  judge may intercede  and play  that            fact  finder role appears not to have been clearly decided by            the Supreme Court.   Some courts, consonant  with the Seventh            Amendment, have  preserved the  fact finding function  of the            jury through special  interrogatories to the  jury as to  the            disputes of  fact, reserving the ultimate law question to the            judge.   See King v. Macri, 993 F.2d 294, 299 (2d Cir. 1993);                     ___ ____    _____            Warren v. Dwyer, 906 F.2d 70, 76 (2d Cir.), cert. denied, 498            ______    _____                             _____ ______            U.S. 967 (1990); Lubcke v. Boise City/Ada Cty. Housing Auth.,                             ______    _________________________________            124 Idaho 450,  860 P.2d 653, 667 (1993);   see also Oliveira                                                        ________ ________            v.  Mayer, 23  F.3d 642,  649 (2d  Cir. 1994)  (when material                _____            facts were disputed, issue of  qualified immunity was for the            jury),  cert.  denied,  115  S.  Ct.  721 (1995);  Karnes  v.                    _____  ______                              ______            Skrutski, 62  F.3d 485, 491 (3d Cir.  1995)(same); Presley v.            ________                                           _______            City  of Benbrook, 4 F.3d 405, 410  (5th Cir. 1993) (if there            _________________            remain  disputed issues  of  material  fact,  jury,  properly            instructed,   may  decide   issue  of   qualified  immunity);            Brandenburg v.  Cureton, 882 F.2d  211, 216  (6th Cir.  1989)            ___________     _______            (jury  is  final arbiter  of  qualified  immunity when  issue            depends upon which version of the facts the jury finds).                                         -8-                                          8            the basic qualified immunity  analysis.  Hegarty, 53  F.3d at                                                     _______            1373  (quoting Burns v.  Loranger, 907 F.2d  233, 235-36 (1st                           _____     ________            Cir. 1990)).   First,  the court  must establish  whether the            constitutional right asserted  by the plaintiff  was "clearly            established"  at the  time  of the  alleged  violation.   Id.                                                                      ___            Second,  the court  must ask  whether "a  reasonable official            situated  in the  same circumstances  should have  understood            that the challenged conduct violated that established right."            Id. (quoting Burns, 907 F.2d at 236).            ___          _____                      Whether   the   rights    alleged   are    "clearly            established" is  a question of law  for the court.   Elder v.                                                                 _____            Holloway,  114 S.  Ct. 1019,  1023 (1994).   For  purposes of            ________            determining  qualified  immunity, the  officer's  actions are            measured by a standard of "objective legal reasonableness . .            . in light of  the legal rules that were  clearly established            at  the time [they] were taken."2  Anderson v. Creighton, 483                                               ________    _________            U.S. 635, 639 (1987) (internal quotation omitted).                        The  Supreme  Court, recognizing  that  the use  of            summary  judgment   in  qualified  immunity  cases  could  be            undermined,  has held that  a very broad  articulation of the                                            ____________________            2.  This court has noted that,  at least in police misconduct            cases, the objective reasonableness standard for liability is            most  likely  the  same  as  that  for  a  qualified immunity            defense.  Roy v. Inhabitants of the City of Lewiston, 42 F.3d                      ___    ___________________________________            691, 694  (1st Cir. 1994).  But see Oliveira, 23 F.3d at 648-                                        ___ ___ ________            49 (maintaining that the two standards are distinct).  In any            event,  we draw on the cases decided in the liability context            for  guidance in  deciding  the qualified  immunity question.            See, e.g., Graham v. Connor, 490 U.S. 386, 397 (1989).            ___  ____  ______    ______                                         -9-                                          9            "clearly"  established  law  at   the  time  of  the  alleged            violation is inappropriate:                      [T]he  right the  official is  alleged to                      have  violated  must  have been  "clearly                      established"  in  a more  particularized,                      and  hence  more  relevant, sense:    The                      contours   of   the    right   must    be                      sufficiently  clear   that  a  reasonable                      official would understand that what he is                      doing violates that right.            Anderson, 483  U.S. at 640.   Without such a  rule, the Court            ________            said, "[a] passably clever plaintiff would always be able  to            identify  an  abstract  clearly established  right  that  the            defendant could be alleged to have violated," id. at 640 n.2,                                                          ___            and so defeat summary judgment.3                      The Court  has  also warned  against requiring  too            great  a specificity  in the  "clearly established  law" such            that the officer would  be granted qualified immunity "unless            the  very  action  in  question ha[d]  previously  been  held            unlawful."   Anderson, 483 U.S.  at 640.   An earlier warning                         ________            against  exactly  such  a  misapplication  of  the  qualified            immunity doctrine was given in  Mitchell v. Forsyth, 472 U.S.                                            ________    _______            511 (1985), a  warning cited  in Anderson.   In Mitchell  the                                             ________       ________            court noted:                      We do  not  intend  to  suggest  that  an                      official is always immune  from liability                                            ____________________            3.  Similarly, we note, a  "passably clever" defendant  might            characterize the right involved in such broad terms as to say            such  a  broad articulation  could  not  permit a  reasonable            official  to understand that  what he is  doing violates that            right and so the right was not "clearly established."                                         -10-                                          10                      or suit for  a warrantless search  merely                      because the warrant requirement has never                      explicitly been held to apply to a search                      conducted in identical circumstances.            472 U.S. at  535 n.12.   The proper  characterization of  the            "clearly established law" is implicated in this case.              The Shooting            ____________                      Plaintiff asserts two Fourth Amendment  theories as            to  the shooting,  both independent  of her  Fourth Amendment            claim  as  to  the  warrant.    Plaintiff  argues  that "[n]o            reasonable  law  enforcement  agent  could  believe  that  in            executing  a search warrant the law allowed him to surprise a            suspect on a  dead run, in plain  clothes, with gun drawn  at            close range,  and not  provide that individual  with adequate            and  reasonable  notice  of   his  identity  and  his  lawful            purpose."  Plaintiff  also argues  that the  facts of  record            "are sufficient to raise  a material and genuine issue  as to            whether  [Detective] Gunter  had a  reasonable belief  he was            acting  in self defense."  She claims that the "resolution of            these issues is an inherently  fact-based matter for the jury            as  no other  officers  observed the  alleged conduct  of St.            Hilaire in reaching for the weapon."  The latter claim is, we            believe,  without merit.   The first  claim, that  the police            were  required   to  identify  themselves  and  their  lawful            purpose, however, raises difficult issues.                      Plaintiff argues that summary judgment was improper            because  there were material facts in dispute.  We agree that                                         -11-                                          11            there is, on the record, a dispute of fact as  to whether the            police did  identify themselves.  St.  Hilaire's first words,            as he sat with a bullet hole in his neck, were to ask why the            police  had  not identified  themselves.    He repeated  this            question at the  hospital and  told his nurses  and his  wife            that the  police  did  not  identify themselves.    While  an            inference  can be drawn from  the deposition testimony of the            officers   that   St. Hilaire  simply   did   not   hear  the            identifications  given  by   the  police,  another  plausible            inference could be  drawn that  the police  did not  identify            themselves.   A  passing motorist  who  heard the  police say            "freeze" did  not hear the word  "police" mentioned, although            the  police  testimony is  that  the two  words  were uttered            together.   Where  "inferences to  be drawn  from the  web of            facts are disputed and unclear -- and are likely to depend on            credibility  judgments," there is a  dispute of fact.  Prokey                                                                   ______            v. Watkins, 942 F.2d 67, 73 (1st Cir. 1991).               _______                      The existence of a factual dispute does not end the            inquiry.  In summary  judgment terms, the disputed  fact must            be  material.  Anderson v. Liberty Lobby, Inc., 477 U.S. 242,                           ________    ___________________            248  (1986).  In the context of a qualified immunity defense,            the  legal  questions  for  the  court  to  decide  may  well            determine if  the dispute  is material.   Here,  the district            court acknowledged that the plaintiff's argument raised "more            troubling  questions."    The  court  also  assumed,  without                                         -12-                                          12            deciding, that plaintiff had raised a genuine factual dispute            as  to  whether  defendants  identified  themselves  as  they            approached St.  Hilaire's vehicle.   St.  Hilaire v.  City of                                                 ____________     _______            Laconia, 885 F. Supp. 349, 357 n.2 (D.N.H. 1995).            _______                      The court nonetheless entered summary  judgment for            defendants, on  the grounds  that defendants did  not violate            any  "clearly  established"  law.     It  reasoned  that  St.            Hilaire's Fourth  Amendment rights  did not attach  until the            seizure  actually occurred and  that the shooting constituted            the seizure.   Id. at 357  n.3.  It  reasoned that the  issue                           ___            before  it  was  whether  there  was  a  clearly  established            obligation  under  the  Fourth   Amendment  for  police   not            unreasonably to create circumstances  where the use of deadly            force  becomes   necessary  and  if  so,   whether  any  such            obligation was  "clearly established."   Id. at  356-57.   It                                                     ___            said there was no such clearly established obligation.                        The  district  court  analysis  was   reasoned  and            grounded  on  law from  other Circuits.    See id.  at 357-58                                                       ___ ___            (citing Drewitt v. Pratt,  999 F.2d 774, 780 (4th  Cir. 1993)                    _______    _____            (look only to whether it was reasonable for police officer to            shoot in the  circumstances as they existed  at that moment);            Cole  v. Bone,  993  F.2d 1328,  1333  (8th Cir.  1993)  ("we            ____     ____            scrutinize only the seizure itself, not the events leading to            the seizure");  Carter v. Buscher,  973 F.2d 1328,  1332 (7th                            ______    _______            Cir. 1992)  ("[P]re-seizure conduct is not  subject to Fourth                                         -13-                                          13            Amendment scrutiny.")).  We  believe that reasoning to  be in            error and to  create some of the difficulties  warned against            in  Mitchell and  Anderson.   We  nonetheless  affirm on  the                ________      ________            ground that  the factual dispute as to  whether the defendant            officers identified themselves as they approached St. Hilaire            is immaterial as a matter of law.                      We  first  reject  defendants'  analysis  that  the            police   officers'    actions    need   be    examined    for            "reasonableness"  under  the  Fourth  Amendment  only at  the            moment of the shooting.  We believe that view is inconsistent            with Supreme  Court  decisions  and  with  the  law  of  this            Circuit.   The Supreme Court in  Brower v. Inyo, 489 U.S. 593                                             ______    ____            (1989), held that once it has been established that a seizure            has occurred,  the court  should examine  the actions  of the            government  officials leading up to the  seizure.4  The Court            held that petitioners' decedent  was "seized" when he crashed            into a police roadblock  set up in order to stop  his flight.                                            ____________________            4.  The district court's citation of California v. Hodari D.,                                                 __________    _________            499  U.S. 621 (1991), is inapposite.  The question before the            Supreme  Court  in  Hodari  was whether  the  defendant,  who                                ______            discarded  cocaine while  being pursued  by police,  had been            "seized" at the time he dropped the drugs, for the purpose of            determining whether the  drugs were the  fruit of an  illegal            seizure.  Id. at 623.  Thus, the question was not whether the                      ___            seizure was reasonable, which  requires an examination of the                        __________            totality of  the circumstances, but whether there  had been a            seizure  at all.   We  do not  read this  case  as forbidding            courts from examining circumstances  leading up to a seizure,            once  it is established  that there has  been a  seizure.  We            ________________________________________________________            understand Hodari to hold that the Fourth Amendment  does not                       ______            come into play unless  there has been a seizure,  not that it                           ______            does not come into play until there has been a seizure.                                    _____                                         -14-                                          14            "We think it enough for a seizure that a person be stopped by            the very instrumentality  set in  motion or put  in place  in            order  to achieve  that  result."   Id. at  599.   The  Court                                                ___            remanded the cause for a determination of whether the seizure            was "unreasonable"  in light of petitioners' allegations that            the  roadblock had  been set  up in  such a  manner as  to be            likely  to  kill  the decedent.    Id.;  see  also Plakas  v.                                               ___   ___  ____ ______            Drinski,  19 F.3d 1143, 1150  (7th Cir.) ("[W]e  carve up the            _______            incident into segments and judge each on its own terms to see            if the officer was reasonable at each stage."), cert. denied,                                                            _____ ______            115 S. Ct. 81 (1994).                      This   court  has   recently  followed   a  similar            approach.    In Hegarty,  this  court examined  each  of  the                            _______            actions leading up  to the  mortal wounding of  a woman  whom            police  officers  were attempting  to  arrest  for recklessly            endangering the  safety  of  four campers.    53  F.3d  1367.            Instead  of focusing solely  on whether the  officer who shot            Hegarty  was acting  in  self-defense at  the  moment of  the            shooting (Hegarty had picked  up a rifle and raised it in the            direction of the  officers and ignored their demands  to drop            it), the court examined all of the actions of the officers to            determine whether there was  probable cause to arrest Hegarty            and  whether  there were  exigent  circumstances  to allow  a            forcible,  warrantless, nighttime  entry  into her  dwelling.            Id.  at 1374-79.  Similarly,  in Roy v.  Lewiston, this court            ___                              ___     ________                                         -15-                                          15            examined all of the surrounding  circumstances in determining            whether  the police  acted reasonably:    "Roy was  armed; he            apparently  tried to  kick  and strike  at  the officers;  he            disobeyed repeated instructions to  put down the weapons; and            the officers had other reasons . . . for thinking him capable            of assault."  42 F.3d at 695.                      This focus on  the moment of  the shooting led  the            district court to conclude that  the issue was whether  there            was any  clearly established constitutional duty  on the part            of police  to avoid  creating situations which  increased the            risk  of use of deadly  force.  The  district court concluded            there was no such  generalized duty.  Cf. Carter  v. Buscher,                                                  ___ ______     _______            973  F.2d 1328,  1331-33 (7th Cir.  1992) (reading  Brower to                                                                ______            mean that courts should consider reasonableness of seizure in            totality of circumstances, but should not consider whether it            was reasonable  for the police to  create the circumstances).            But  at the  core  of  plaintiff's  case  is  not  the  broad            contention that the police have a duty to reduce the risk  of            violence.  Such a  contention itself creates a risk  that the            "duty"  is so broadly defined that it gives inadequate notice            of  what would violate the  duty and thus  would fall back on            whether those specific  facts have occurred  in the case  law            before.   Plaintiff instead  makes a narrower,  more specific            claim.                                           -16-                                          16                      Plaintiff  contends  that  in  executing  a  search            warrant,   the   Fourth   Amendment's   prohibition   against            "unreasonable  searches"  requires  the  police  to  identify            themselves as  police and state their  purpose.5  Plaintiff's            theory  is  that  if   the  police  had  properly  identified            themselves, St.  Hilaire would  have known they  were police,            would not have himself felt endangered when he saw a stranger            approach  with a gun in his hand,  and that St. Hilaire would            not have made a movement in the direction of his gun.   It is            that  movement  which led  Detective Gunter  to fire  his own            weapon.  There is  some additional support in the  record for            plaintiff's theory.  St. Hilaire and the police had had prior            dealings.  In each, the police identified themselves and  St.            Hilaire did not threaten them.                      It  falls to  the court  to determine  whether this            right allegedly  violated  was "clearly  established" at  the            time of the incident.  "Whether an asserted federal right was            clearly established  at a particular  time, so that  a public                                            ____________________            5.  Plaintiff  relies  on Tennessee  v.  Garner,  471 U.S.  1                                      _________      ______            (1985), which held that the Fourth Amendment prohibits use of            deadly  force to prevent the  escape of an apparently unarmed            suspected felon unless it is  necessary to prevent the escape            and  the  officer  has  probable cause  to  believe  that the            suspect  poses  a  significant  threat of  death  or  serious            physical injury  to the  officer or  others.   Garner  indeed                                                           ______            establishes that "apprehension by the  use of deadly force is            a seizure  subject to  the reasonableness requirement  of the            Fourth Amendment."  Id. at 6.  But Garner, while helpful, did                                ___            ______            not resolve immunity issues  in that case, nor does  it do so            here.                                         -17-                                          17            official who  allegedly violated  the right has  no qualified            immunity  from suit, presents a question of law."  Elder, 114                                                               _____            S. Ct. at 1022.                      Plaintiff  relies on  the  Supreme  Court's  recent            decision in Wilson v. Arkansas, 115 S. Ct. 1914 (1995), which                        ______    ________            held  that the  reasonableness  of the  search of  a dwelling            depended  in   part  on  whether  law   enforcement  officers            announced  their  presence and  authority prior  to entering,            thus incorporating  the common law "knock  and announce" rule            into the Fourth Amendment.                      Assuming arguendo  that  the Wilson  rule  supports                               ________            ______            plaintiff's  case,6  plaintiff's  argument succeeds  only  if            Wilson merely  restated what was already  clearly established            ______            constitutional law at the time of  the shooting in 1990.  See                                                                      ___            Davis v.  Scherer, 468 U.S. 183  (1984) (constitutional right            _____     _______            to  a pretermination or  prompt post-termination  hearing was                                            ____________________            6.  Fourth  Amendment  law  in  some  contexts  recognizes  a            distinction  between a person's home and a person's car.  For            example,  the  Fourth Amendment  permits  a slightly  broader            search  pursuant to the arrest  of the occupant  of a vehicle            and some warrantless searches  of vehicles are permitted even            if  there are not  emergency circumstances.   See generally 1                                                          ___ _________            Wayne  R. LaFave & Jerold H. Israel, Criminal Procedure   3.7                                                 __________________            (1984).   One  explanation  for the  different protection  of            items  found  in  vehicles  is  that  "[o]ne   has  a  lesser            expectation  of  privacy  in  a  motor  vehicle  because  its            function  is transportation  and  it seldom  serves as  one's            residence or  as the repository of  personal effects . .  . .            It travels public thoroughfares  where both its occupants and            its  contents are in plain view."  United States v. Chadwick,                                               _____________    ________            433 U.S. 1, 12  (1977) (quoting Cardwell v. Lewis,   417 U.S.                                            ________    _____            583, 590 (1974)).                                         -18-                                          18            not  yet  clearly established  at  time of  discharge  and it            availed plaintiff not that defendant state officials violated            state  administrative  regulations  requiring   such  hearing            because   1983 protects constitutional rights); Elder, 114 S.                                                            _____            Ct. at 1023  ("[T]he clearly established right  [must] be [a]            federal  right."); Harlow, 457 U.S.  at 818.   Thus, in order                               ______            for  the plaintiff  to prevail,  the notice  requirement must            have   been   clearly   rooted   in  the   Fourth   Amendment            jurisprudence in 1990.  Plaintiff's argument fails because at            the  time  of the  shooting  the notice  requirement  was not            clearly of constitutional dimension.                      The  Court  in  Wilson  noted that  it  had  "never                                      ______            squarely   held  that   this  [common   law]  principle   [of            announcement]  is an  element of  the reasonableness  inquiry            under  the  Fourth Amendment."    115 S.  Ct.  at 1918.   The            Supreme Court granted certiorari in Wilson precisely in order                                                ______            to  resolve a conflict among  state courts as  to whether the            common-law   notice   requirement   was   a   part   of   the            reasonableness inquiry  under the  Fourth Amendment.   Id. at                                                                   ___            1916.   The Court noted  that in California  and Illinois, it            had  been so  held, but  in Massachusetts,  it had  been held            merely a rule of  common law, not constitutionally compelled.            Id. at 1916 n.1.  The highest court in New Hampshire had held            ___            only  that there was a common law rule that "police officers,            before forcibly entering  a dwelling, should  knock, identify                                         -19-                                          19            themselves and their purpose,  and demand admittance."  State                                                                    _____            v. Jones,  127 N.H. 515, 503 A.2d 802, 805 (1985).  The court               _____            in Jones further held that this  rule "ha[d] its basis in the               _____            common law"  but did  not  foreclose the  possibility that  a            failure  to  knock and  announce may  be  so flagrant  that a            subsequent  entry  could  violate  the  state  constitution's            prohibition against unreasonable searches  and seizures.  Id.                                                                      ___            at 805-06.  The issue of whether the search at issue violated            the  federal constitution  was not  before the  New Hampshire            court.  Id. at 805.  Cf. Prokey, 942  F.2d at 72 n.5 (looking                    ___          ___ ______            to  Maine law  definition of  probable  cause as  to immunity            question).                      The First Circuit has  not decided whether a search            in violation  of the "knock  and announce" rule  violated the            Fourth   Amendment,  although   it  has   considered  alleged            violations  of  the  federal  "knock  and  announce"  statute            applicable  to federal   officers,  18 U.S.C.    3109.   See,                                                                     ___            e.g.,  United States v. One Parcel of Real Property, 873 F.2d            ____   _____________    ___________________________            7, 9 (1st Cir.),  cert. denied sub nom. Latraverse  v. United                              _____ ______ ___ ____ __________     ______            States,  493 U.S. 891  (1989); United States  v. DeLutis, 722            ______                         _____________     _______            F.2d  902, 908-09 (1st Cir. 1983).  Thus, the established law            at the time of  the shooting was that the  notice requirement            was  embodied in  New Hampshire's  common law.   It  was not,            though,   clearly   established   in   this   Circuit   as  a            constitutional requirement until Wilson.  In a   1983 action,                                             ______                                         -20-                                          20            plaintiffs must show  the constitutional  right involved  was                                      ______________            clearly established.   Davis, 468 U.S. at 194.   Accordingly,                                   _____            under  Harlow  the  defendants  are  entitled  to   qualified                   ______            immunity on this theory.                      As  to  the  plaintiff's  theory  that  there  were            disputed  facts   as  to  whether  Detective   Gunter  had  a            reasonable belief he  was acting in self-defense when he shot            St.  Hilaire,  we,  like  the  district  court, see  no  such            dispute.  See 885 F. Supp. at 356-57.  The judgment Detective                      ___            Gunter  made in  that  split second  was  at the  very  least            reasonable, and  it is not the  role of the court  to second-            guess the decision.  See, e.g., Hegarty, 53 F.3d at 1377; see                                 ___  ____  _______                   ___            also Hunter, 502 U.S. at 229; Anderson, 483 U.S. at 641.            ____ ______                   ________            The Search Warrant.            ___________________                      Whether  or not  there was  probable cause  for the            warrant, defendants are entitled to qualified immunity unless            "the warrant application is so lacking in indicia of probable            cause  as   to  render  official  belief   in  its  existence            unreasonable."    Malley v.  Briggs,  475  U.S. 335,  344-345                              ______     ______            (1986).                      The facts presented in  the warrant application are            not disputed.  We are thus  left with the question of whether            defendants are entitled to qualified  immunity as a matter of            law.  Fed. R. Civ. P. 56(c).  Recognizing that the police may            not  obtain  immunity by  relying  on  the  judgment  of  the                                         -21-                                          21            judicial  officer  issuing  the  warrant  under  Malley,  the                                                             ______            defendants  argue  that  there  were  reasonable  indicia  of            probable cause and  their belief they had  probable cause can            not  be called  unreasonable.    That  is, indeed,  what  the            undisputed record  demonstrates.   A  confidential  informant            told Deputy Dupuis that St. Hilaire was selling  cocaine from            Laconia Auto Wrecking,  which was owned  and operated by  St.            Hilaire.  Dupuis consulted with detectives at the Laconia and            Belmont  Police   Departments   who  had   worked  with   the            confidential informant on prior occasions.  These  detectives            told Dupuis that the  informant had twice previously provided            information  that  led  to  seizures of  contraband  and  the            arrests and  convictions of  several persons.   The informant            then met with Dupuis and Detective  Gunter in order to make a            controlled purchase at Laconia  Auto Wrecking.  The substance            purchased tested  positive for cocaine.   A second controlled            purchase  was  made;  the  substance  obtained  also   tested            positive for  cocaine.  The  informant also told  Dupuis that            St.  Hilaire  was going  to New  York  to "score"  a  load of            cocaine.  Airline records confirmed that St. Hilaire had made            a reservation to fly to New  York around the same time as the            informant's report.                      Summary  judgment in  favor of  the municipalities,            the City  of Laconia, the Town  of Belmont and  the County of            Belknap,  is affirmed because there  is no evidence, even had                                         -22-                                          22            plaintiff shown a deprivation of St. Hilaire's constitutional            rights,  that it  was as  a result  of official  action taken            pursuant to a  "custom or  usage" of the  municipality.   See                                                                      ___            Monell v. New York City Dep't. of Social Servs. 436 U.S. 658,            ______    _____________________________________            691 (1978).   Other than  this single incident,  there is  no            evidence even proffered to show such a municipal  "custom and            usage."     Evidence   of  a   single  incident   is  usually            insufficient to  establish  a "custom  or usage."   Mahan  v.                                                                _____            Plymouth County  House of Corrections, 64 F.3d 14, 16-17 (1st            _____________________________________            Cir. 1995).            Municipal Defendants            ____________________                      The   claims   against  the   municipal  defendants            necessarily fail because we find there was no deprivation  of            St.  Hilaire's  clearly  established  rights  and  there  was            reasonable  ground  to  believe  the   warrant  supported  by            probable cause.                      The judgment of the district court is affirmed.  No                      _______________________________________________  __            costs are awarded.            __________________                                         -23-                                          23